DETAILED ACTION
Claim Status
Applicant’s elected without traverse of in the reply filed on 03/30/2021 the species of intranasal formulation, reward-based disorder as the condition and administering a formulation of naltrexone as the administration method. Claim 75 to opioid overdose is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/30/2021. 
Claims 24-25,67-74, and 76-98 are under current examination to treatment of reward-based disorders including alcoholism. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) filed on 09/15/2021; 11/12/2021 and 12/30/2021 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 

Substitute Specification 
The substitute specification filed 11/12/2021 has been entered as it conforms to 37 CFR 1.125(b) and contains a statement that no new matter has been introduced by way of 

New Rejections necessitated by amendments and addition of new claims
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 24,25, 67-69,70-74,76-78, 86-98 is rejected under 35 U.S.C. 103 as being unpatentable over Wermeling et al. (United States PgPub 2007/0212307-see IDS filed 04/08/2020) in view of Maggio (United States PgPub 2014/0107145).
Claim 24 is to a method of treatment of opioid overdose or a reward- based disorder in a subject, said method comprising. administering to the subject an intranasal formulation comprising:
 between about 1 mg and about 3 mg naltrexone or a pharmaceutically acceptable salt, hydrate, or solvate thereof;
 between about 0.1mg and about 1.2 mg of an isotonicity agent,
 between about 0.001 mg and about 0.1 mg of a preservative, 
between about 0.05 mg and about 2.5 mg of dodecyl maltoside; 
and water in an amount sufficient to achieve a final volume of about 50 to about 150 microliters.
Wermeling et al. teaches methods of treating alcoholism (reward-based disorder) by intranasally administering naltrexone, see paragraph [0047]. The naltrexone can be naltrexone hydrochloride, see paragraph [0019]. The composition can be taken before or after alcohol consumption, see paragraphs [0043]-[0052]. The intranasal administration of naltrexone can be administered in any suitable amount including a range of about 1 to 100mg, with preference from 2-8mg, see paragraphs [0021]-[0026], [0045] and [0068] and claims 9 and 18. The volume of the liquid contained in each vessel for delivery can be from 0.025-2mL (25-2000 microliters), see paragraph [0058].  
Examples of preservatives include benzalkonium chloride, see paragraph [0030]. The preservatives can be present from 0.01-5% w/v (0.01g/100mL or 5g/100mL). Thus, 1mL of this will contain 0.0001 g solute and given 1g=103 mg this would be about 0.1mg/mL (0.001 mg/microliter), see paragraph [0030]. Examples of the osmolality agents which can be used with naltrexone include sodium chloride (isotonicity agent), see Table 1. Such osmolarity agent excipients can be present from 0.001-20% w/v (0.001g/100mL to 20g/100mL which overlap the claimed amount of 0.1-1.2mg in a final volume of 50-150microliters, see paragraph [0028]. Wermeling et al. teach that the flavoring agent include citric acid, see paragraph [0037]. 
Wermeling does not expressly teach that composition comprises about 0.05mg-2.5mg or 0.1-0.5mg or about 0.25mg of dodecyl maltoside. 
	However, Maggio teaches compositions which increase the bioavailability of therapeutic agents including opioid compounds, see abstract and paragraphs [0012] and [0056]. The drug enhancing agent includes a non-toxic surfactant consisting of an 
	It would have been prima facie obvious to provide Wermeling’s intranasal naltrexone containing composition with dodecyl maltoside (Intravail®) present in amounts overlapping from 0.05mg-2mg as taught by Maggio.  
A person of ordinary skill in the art would have been motivated to do so as Maggio teaches that such compounds increase the bioavailability of therapeutic agents including naltrexone and teaches their in amount ranging from 0.05-2%. Therefore, it would have been prima facie obvious to provide the alkyl saccharide such as dodecyl maltoside in amounts ranging from 0.05-2% which overlaps and therefore renders obvious a claimed range of 0.05-2.5mg given dodecyl maltoside is taught to enhance the bioavailability of naltrexone in this range, see claims 23-30 of Maggio. MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
There would have been a reasonable expectation of success given both Maggio 
Maggio teaches that the composition can comprise further ingredients (i.e. excipients) including preservatives but does not expressly teach the preservative benzalkonium chloride with the stabilizer disodium edetate (sodium EDTA). 
	However, Maggio teaches that mucosal delivery enhancing agents for the composition can include mixtures of disodium EDTA, benzalkonium chloride, and citric acid as these agents impart mucosal enhancing properties to the composition, see paragraph [0243]. EDTA is also employed for a composition which desires preservative, see paragraph [0243]. The disodium EDTA can be present from 0.01-2% (0.01g/100mg to 2g/100mg) by weight of the composition, 
	Accordingly, it would have been prima facie obvious to provide Wermeling’s intranasal formulation with a combination of disodium EDTA, benzalkonium chloride and citric acid and to adjust the concentration to obtain desirable mucosal delivery enhancing properties.  
	A person of ordinary skill in the art would have been motivated to do so because Wermeling teaches that intranasal formulations can further comprise excipient compounds for intranasal formulations and Maggio teaches these excipients are added as mucosal delivery enhancing agents for routes which include intranasal formulations. 
	There would have been a reasonable expectation of success given Maggio teaches that the intranasal formulations can comprise other excipients, and both Wermeling and Maggio disclose compositions having naltrexone and are capable of being administered via the intranasal route. With regards to adjusting the concentration of the naltrexone, the volume of the water present (e.g. 100microliters), the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). With regards of the Tmax being 25 minutes or less, Maggio teaches that formulations having the desired concentrations of alkylsaccharides can achieve a Tmax of anywhere from 0.1-1 hours, see paragraph [0048] and [0191], [0253] and Table max of compositions having the dodecyl maltoside is greater than the Cmax of the formulation that does not contain, see paragraph [0190], [0357] and Table XIV and XIX of Maggio. With regards to the AUC 0-inf,  Cmax and Tmax of the compositions when providing 3mg of intranasal naltrexone, it is noted that given the modified Wermeling teaches aqueous intranasal formulations having naltrexone, tonicity agent and dodecyl maltoside in overlapping ranges, the same AUC 0-inf, Cmax and Tmax properties of the prior art when combined would necessarily follow. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). Furthermore, the examiner brings to applicant’s attention that the Patent Office does not have the facilities to determine whether the release profile values of the composition is the same as that of the prior art, and thus the burden is on applicant to show a novel and unobvious difference between the release profile values of the claimed composition and that of the prior art.  See In re Brown, 59 CCPA 1036, 459 F.2d. 531, 173 USPQ 685 (CCPA 1972) (holding at 1041, “[a]s a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith”) and Ex parte Gray, 10 USPQ 2d 1922, 1924-25 (PTO Bd. Pat. App. & Int.).
	Accordingly, the instant claims are rendered prima facie obvious over the teachings of the modified Wermeling. 

Claims 79-85 are rejected under 35 U.S.C. 103 as being unpatentable over Wermeling et al. (United States Patent Publication 2007/0212307-see IDS filed Maggio (United States PgPub 2014/0107145) as applied to all claims above, and further in view of Megiddo et al. (United States PgPub 2010/0256198).
The teachings of the modified Wermeling is discussed above. Wermeling et al. suggests treating and/or preventing alcoholism in a human and suggests treatment either before or after consumption of alcohol. 
However, Wermeling does not expressly teach administering naltrexone about 1-2 hours prior to ingestion of alcohol, about 0.5-1 hours prior to ingestion of alcohol, about 10-30minutes prior to ingestion of alcohol, administering contemporaneously with alcohol ingestion (i.e. immediately), or administering within 0.5 hours after ingestion of alcohol. 
However, Megiddo et al. teaches treating or preventing a reward-based disorder such as alcoholism by administering drugs to treat alcoholism anywhere from 5 minutes to 24 hours, or immediately before alcohol consumption, see paragraph [0090]. In other embodiments, compositions used to prevent alcoholism can be administered immediately after or anywhere from 4 minutes to 24 hours after alcohol consumption, see paragraphs [0090]-[0093].  The administration can be the nasal route, see paragraphs [0110] and claims 7 and 33.
It would have been prima facie obvious to a person of ordinary skill in the art to administer the composition of the modified Wermeling before or after or immediately with alcohol consumption to treat alcoholism. A person of ordinary skill in the art would have been motivated to do so with reasonable expectation of success as it is suggested that preventing or treating alcoholism can include treating a patient in need thereof at prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). In the instant case it would have been obvious to administer the composition at various time points before or after alcohol consumption as the composition is taught to prevent and treat alcohol use disorder (alcoholism).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int' l Co. V. Teleflex Inc. 550 U.S. 398, 416 (2007). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability.” Id. At 417. It is proper to “take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 418. See also id. at 421."

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-25,67-74, and 76-98 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-,12-17, 25-26, 32-33, 37, 50,56,57,64-66,82,and 83-94 of copending Application No. 16/311,944 (reference application) in view of Wermeling et al. (United States Patent Publication 
Although the claims at issue are not identical, they are not patentably distinct from each other because 
Both the instant claims and that of Application ‘944 are directed to intranasal formulations comprising naltrexone, water, excipients such as sodium chloride, and dodecyl maltoside all in overlapping concentrations. Both Applications use the naltrexone composition to treat reward-based disorders (alcohol use disorder). 
Application ‘944 does not administer a second formulation of naltrexone. 
Wermeling et al. teaches methods of treating alcoholism (reward-based disorder) by intranasally administering naltrexone, see paragraph [0047]. The intranasal administration of naltrexone can be administered in a range of about 1 to 10mg, with preference from 2-8mg, see paragraphs [0045] and [0073] and claims 9 and 18. Wermeling teaches that the intranasal administration of the composition can be given about 1 or 2 times daily and thus suggests administering a second intranasal formulation of the naltrexone composition. Wermeling teaches that the composition can be provided as frequently as needed in order to prevent or reduce relapse or the impact of perceived or non-perceived alcohol cravings, see paragraphs [0049],[0052] and [0054] and [0055]. Thus, Wermeling renders administering the intranasal formulations a second time for as long as necessary to control the reward-based disorder (i.e. alcoholism). Wermeling teaches that suitable volumes for each spray formulation can range from about 1microliters to about 1,000 microliters, see paragraph [0044]. The naltrexone can be added in suitable amounts from 10mg/mL to 100mg/mL, see 
It would have been prima facie obvious to provide a first intranasal aqueous formulation of naltrexone in amounts including from 1-4mg and if desired a second intranasal aqueous formulation comprising 1-4mg naltrexone to a subject that is experiencing a reward-based disorder as Wermeling teaches that the composition can be provided as frequently as needed in suitable amounts in order to prevent or reduce relapse or impact of perceived cravings. Such dosage forms of naltrexone are taught in the art to comprise a volume from 1-1000 microliters and can comprise solutions of from 10-100mg/mL naltrexone. 
Application ‘944 does not claim naltrexone administration about 1-2 hours prior to ingestion of alcohol, about 0.5-1 hours prior to ingestion of alcohol, about 10-30minutes prior to ingestion of alcohol, administering contemporaneously with alcohol ingestion (i.e. immediately), or administering within 0.5 hours after ingestion of alcohol. 
However, Megiddo et al. teaches treating or preventing a reward-based disorder such as alcoholism by administering drugs anywhere from 5 minutes to 24 hours, or immediately before alcohol consumption, see paragraph [0090]. In other embodiments, compositions used to prevent alcoholism can be administered immediately after or anywhere from 4 minutes to 24 hours after alcohol consumption, see paragraphs [0090]-[0093]. 
It would have been prima facie obvious to a person of ordinary skill in the art to prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). In the instant case it would have been obvious to administer the composition at various time points before or after alcohol consumption as the composition is taught to prevent and treat alcohol use disorder (alcoholism).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int' l Co. V. Teleflex Inc. 550 U.S. 398, 416 (2007). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability.” Id. At 417. It is proper to “take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 418. See also id. at 421."
Accordingly, the instant claims are obvious over copending claims of Application 16/611,944. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Conclusion
The amendments and addition of new claims necessitated new grounds of rejections.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Currently no claims are allowed and all claims are rejected. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Al-Awadi whose telephone number is (571) 270-7678.  The examiner can normally be reached on 9:30 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David J Blanchard can be reached at (571) 272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/SARAH ALAWADI/Primary Examiner, Art Unit 1619